DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This action is responsive to communications filed on 02/02/2021. Claims 1-30 are pending.
Response to Arguments

Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
The applicant argues that Karczewicz does not teach the determining that temporal prediction for adaptive loop filter (ALF) is enabled for one or more intra coded slices of a picture.  The applicant argues that temporal prediction of ALF is enabled for one or more intra coded slices and that paragraphs 0130 and 0144 does not show ALF coefficients being enabled for intra coded slices.  The applicant argues that in paragraph 0099 Karczewicz states in addition to improve doing efficiency when temporal prediction is not available (e.g. intra frames).  The applicant argues that slices in paragraph 0117 do not relate to temporal prediction and enabling.
.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12, 14-18, 21, 23-26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz et al (US 2017/0332075 and hereafter referred to as “Karczewicz”) in view of Fu et al (US 2011/0274158 and hereafter referred to as “Fu”).
	Regarding Claim 1, Karczewicz discloses 1. A method of coding video data, the method comprising: 
determining that temporal prediction for adaptive loop filter (ALF) is enabled for one or more intra coded slices of a picture (Page 13, paragraph 0130, Page 15, paragraph 0144, See also Page 11, paragraph 0117, Page 8, paragraph 0089); 
determining ALF coefficients for one or more blocks of the one or more intra coded slices, for which the temporal prediction for ALF is enabled, based on ALF coefficients of a previously coded picture or slice (Page 15, paragraph 0144, Page 2, paragraph 0023, 0024), apply ALF to the one or more blocks (Page 2, paragraph 0022-0023).

Fu discloses applying the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks (Page 3, paragraph 0031).  Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karczewicz to include the missing limitation as taught by Fu in order to have an optimal design for the image area (Page 3, paragraph 0031) and develop a new processing for filtering to apply and more flexible (Page 1, paragraph 0004) as disclosed by Fu.
	Regarding Claim 9, Karczewicz discloses a device for coding video data, the device comprising:  	memory configured to store ALF coefficients of a previously coded picture or slice (Page 2, paragraph 0023-0024, during the process the ALF coefficients inherently must be buffered Page 20, paragraph 0186-0187); and 
processing circuitry coupled to the memory and configured to (Page 20, paragraph 0186, 0188): 
determine that temporal prediction for adaptive loop filter (ALF) is enabled for one or more intra coded slices of a picture (Page 13, paragraph 0130, Page 15, paragraph 0144, See also Page 11, paragraph 0117, Page 8, paragraph 0089);  
determine ALF coefficients for one or more blocks of the one or more intra coded slices, for which the temporal prediction for ALF is enabled, based on the ALF coefficients of the previously coded picture or slice stored in memory (Page 15, 
Karczewicz does not explicitly discloses applying the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks.  
Fu discloses apply the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks (Page 3, paragraph 0031).  Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karczewicz to include the missing limitation as taught by Fu in order to have an optimal design for the image area (Page 3, paragraph 0031) and develop a new processing for filtering to apply and more flexible (Page 1, paragraph 0004) as disclosed by Fu.

	Regarding Claim 18, Karczewicz discloses a non-transitory computer-readable storage medium having instructions stored thereon that when executed cause one or more processors of a device for coding video data to:	determine that temporal prediction for adaptive loop filter (ALF) is enabled for one or more intra coded slices of a picture (Page 13, paragraph 0130, Page 15, paragraph 0144, See also Page 11, paragraph 0117, Page 8, paragraph 0089);  
determine ALF coefficients for one or more blocks of the one or more intra coded slices, for which the temporal prediction for ALF is enabled, based on the ALF coefficients of the previously coded picture or slice (Page 15, paragraph 0144, Page 2, paragraph 0023, 0024); apply ALF to the one or more blocks (Page 2, paragraph 0022-0023).  

Fu discloses apply the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks (Page 3, paragraph 0031).  Therefore it would it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Karczewicz to include the missing limitation as taught by Fu in order to have an optimal design for the image area (Page 3, paragraph 0031) and develop a new processing for filtering to apply and more flexible (Page 1, paragraph 0004) as disclosed by Fu.
Regarding Claim 26, Karczewicz discloses a device for coding video data, the device comprising: 
means for determining that temporal prediction for adaptive loop filter (ALF) is enabled for one or more intra coded slices of a picture (Page 13, paragraph 0130, Page 15, paragraph 0144, Page 20, paragraph 0186-0188, See also Page 11, paragraph 0117, Page 8, paragraph 0089); 
means for determining ALF coefficients for one or more blocks of the one or more intra coded slices, for which the temporal prediction for ALF is enabled, based on ALF coefficients of a previously coded picture or slice (Page 15, paragraph 0144, Page 2, paragraph 0023, 0024, Page 20, paragraph 0186-0188); and 
means for applying ALF to the one or more blocks (Page 2, paragraph 0022-0023).
Karczewicz does not explicitly discloses applying the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks.  

Regarding Claim 4, 12, 21 and 29, Karczewicz and Fu disclose all the limitations of claim 1, 9, 18 and 26 respectively.  Karczewicz discloses wherein determining that temporal prediction for ALF is enabled comprises determining that temporal prediction for ALF is enabled in the case that the picture is not one of intra random access picture (IRAP), random access picture (RAP), instantaneous decoder refresh (IDR), or clean random access (CRA) types (Page 2, paragraph 0021, Page 15, paragraph 0144).
Regarding Claim 6, 14 and 23, Karczewicz and Fu disclose all the limitations of claim 1, 9, and 18 respectively.  Karczewicz determining ALF coefficients for the one or more blocks based on ALF coefficients of the previously coded picture or slice comprises determining ALF coefficients of one or more blocks of an intra coded slice of the picture based on ALF coefficients of an inter coded slice of the picture (Page 15, paragraph 0144, Page 2, paragraph 0021, please look at background paragraph 0004).  
Regarding Claim 7, 15 and 24, Karczewicz and Fu disclose all the limitations of claim 1, 9, and 18 respectively.  Karczewicz discloses wherein applying the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks 
Regarding Claim 8, 16 and 25, Karczewicz and Fu disclose all the limitations of claim 2, 9, and 18 respectively.  Karczewicz discloses wherein applying the determined ALF coefficients to the one or more blocks to generate one or more filtered blocks comprises applying the determined ALF coefficients, subsequent to a reconstruction process in a video encoder, to generate the one or more filtered blocks (Page 15, paragraph 0144, 0146).  

Regarding Claim 17, Karczewicz and Fu disclose all the limitations of claim 9.  Karczewicz discloses wherein the device comprises a wireless communication device (Page 3, paragraph 0030-0031).  

Claims 5, 13, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Karczewicz in view of Fu as applied to claim 1, 9, 18 and 26 above, and further in view of Budagavi et al (US 2013/0156097 and hereafter referred to as “Budagavi”).
Regarding Claim 5, 13, 22 and 30, Karczewicz and Fu disclose all the limitations of claim 2, 9, 18 and 26 respectively.  Karczewicz discloses determining that temporal prediction for ALF is enabled comprises determining that temporal prediction for ALF is enabled (Page 13, paragraph 0130, Page 15, paragraph 0144) The combination is silent the signaled information that is not signaled in a slice header.  Budagavi discloses   
determining that temporal prediction for ALF is enabled based on signaled information that is not signaled in a slice header (Page 2, paragraph 0028, see also 0026, 0029). .

Allowable Subject Matter
Claims 2, 3, 10, 11, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943.  The examiner can normally be reached on 9:00 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



March 1, 2021